Order, entered on June 5, 1963, denying preference under rule V of the New York County Supreme Court Trial Term Rules, unanimously reversed, on the law and on the facts, with $20 costs and disbursements to the appellants, and the motion for a preference granted, with $10 costs. Trial Term in denying the preference relied on an opinion of a medical panel doctor that the accident did not cause the injuries. So long as there was an issue as to that opinion, a preference should not have been denied. Concur — Breitel, J. P., Rabin, Eager, Steuer and Bastow, JJ.